BOARD COMPENSATION ARRANGEMENT

 

Annual Retainer Fee

$ 40,000.00

 

Committee Chair Annual Fee

$ 7,500.00

 

Audit Committee Chair Annual Fee

$ 10,000.00

 

Lead Director Annual Fee

$ 10,000.00

(No reduction for other Chairman fees)

 

In-Person Board/Committee Meeting Attendance Fee

$

1,500.00

 

Telephone Board/Committee Meeting Attendance Fee

$

1,000.00

 

Equity Incentive Grants

As determined periodically by

 

the Board of Directors.

 

Currently, annual

 

grants with a value of $115,000,

 

allocated 70% options and 30%

 

RSUs

 

 

 

 